Grasshoff v Etra (2016 NY Slip Op 00304)





Grasshoff v Etra


2016 NY Slip Op 00304


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Tom, J.P., Friedman, Saxe, Kapnick, JJ.


650832/12 16700 16699

[*1] Sven Grasshoff, Plaintiff-Respondent,
vAaron Etra, Defendant-Appellant.


William M. Pinzler, New York, for appellant.
Lax & Neville LLP, New York (Raquel Kraus of counsel), for respondent.

Judgment, Supreme Court, New York County (Eileen Bransten, J.), entered October 30, 2014, in favor of plaintiff, in the total amount of $192,895.60, pursuant to an order, same court and Justice, which, to the extent appealed from, granted plaintiff's motion for summary judgment on his conversion cause of action, unanimously affirmed, without costs. Appeal from aforesaid order, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff established his prima facie entitlement to summary judgment on his conversion claim by submitting deposition testimony, financial transfer documents and correspondences showing that he transferred his personal funds into an apparent escrow account maintained by defendant, that defendant intentionally retransferred those funds to a different individual without plaintiff's permission, and that the transfer effectively deprived plaintiff of the funds, which were never recovered (see State of New York v Seventh Regiment Fund, 98 NY2d 249, 259-260 [2002]; Colavito v New York Organ Donor Network, Inc., 8 NY3d 43, 49-50 [2006]). In opposition, defendant failed to raise a triable issue of fact.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK